728 N.W.2d 227 (2007)
AUTO CLUB GROUP INSURANCE COMPANY, Plaintiff-Appellee,
v.
Christopher Michael BUERKEL, Karen Boshaw-Weaver and Amie R. Smith, Defendants-Appellees, and
State Lanes, Inc., Defendant-Appellant.
Amie R. Smith, Plaintiff,
v.
Christopher Michael Buerkel, Defendant/Cross-Defendant, and
Karen Lynn Boshaw-Weaver, Defendant-Appellee, and
State Lanes, Inc., Defendant/Cross-Plaintiff-Appellant.
Docket Nos. 131439, 131440. COA Nos. 258240, 260775.
Supreme Court of Michigan.
March 16, 2007.
On March 6, 2007, the Court heard oral argument on the application for leave to appeal the March 21, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.